DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: 
means for blocking in claim 3;
means of administration by pressure in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Specification
The disclosure is objected to because of the following informalities: All figures in the Brief Description of the Drawings should be described individually.  As such, the description on p. 9, l. 4-7 of applicant’s Specification regarding Figures 5a- 5d and Figures 6a and 6d are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: Since each claim must begin with a capital letter and ends with a period, it is suggested that the capital letters not appearing at the beginning of the claim be removed.  See MPEP 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the sum of the lengths of the epidural needle (200) and the portion (30b) of hollow longitudinal section of the transfer device” in lines 3- 4.  The scope of claim 2 is indefinite because an epidural needle has not been positively recited in claim 1 (“in a nozzle (30c) that can be coupled to an epidural needle (200) of internal diameter D3” in lines 4- 5 of claim 1).  For the purposes of examination, since no epidural needle has been positively recited, any epidural needle can be used to meet the requirements of the claims.  It is suggested that applicant amend claim 1 to recite, “in a nozzle (30c) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4- 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al. (US Pub. No. 2014/0236223 A1).

    PNG
    media_image1.png
    744
    870
    media_image1.png
    Greyscale

Regarding claim 1, Porter discloses a dural sealing system comprising (P. [0004] - - vascular closure device including sealant used to flow into a vessel puncture is capable of sealing a dural puncture and therefore meets this recitation of intended use):
an implant (72) (Figs. 1- 12) joined to a guiding thread (70) (Figs. 1- 12) of diameter D1;
a transfer device (14) (Figs. 1- 6, 10) provided with a grip portion (G) (See Annotated Fig. 2) and a portion (HP) (See Annotated Fig. 2) of hollow longitudinal 
an introductory device (16) (Figs. 1- 6, 10) comprising a tube (52) (Figs. 1- 6, 10) of diameter D5, less than D3, the tube (52) having an interior hollow section of diameter D4, greater than D1, and being provided with a first free end (64) (Fig. 2) and a second end (62) (Fig. 2) attached to a stop (54) (Figs. 1- 6, 10) (P. [0041] - - width of inner tube manifold 54 prevents tube (52) from extending within sheath 2 beyond a predetermined distance).
Regarding claim 4, Porter further discloses characterized in that the transfer device (14) also comprises a conduit (22, 32) (Figs. 1- 6, 10) for administration of surgical sealant connected to the portion (HP) of hollow longitudinal section (P. [0040] - - second lumen 32 is coupled in flow (e.g., fluid) communication with the injection port 22 for delivery of bioadhesive to the vessel puncture).
Regarding claim 5, Porter further discloses characterized in that the transfer device (14) also comprises a surgical sealant administration device (8) (Figs. 3- 6, 10)  connected to the conduit (22, 32) for administration of surgical sealant (P. [0052] - - volume of bioadhesive may be delivered by actuating the first bioadhesive carrier 8 
Regarding claim 6, Porter further discloses characterized in that the surgical sealant administration device (8) comprises some means of administration by pressure (P. [0052] - - volume of bioadhesive may be delivered by actuating the first bioadhesive carrier 8 (e.g., depressing a syringe plunger). The bioadhesive is elected out of the distal opening 36 of the delivery tube 14; means of administration by pressure is interpreted under 35 U.S.C. 112(f) above as a syringe or its functional equivalents (See applicant’s Specification at p. 6, l. 31- 36)).
Regarding claim 7, Porter further discloses characterized in that the means of administration by pressure is a syringe (P. [0052] - - volume of bioadhesive may be delivered by actuating the first bioadhesive carrier 8 (e.g., depressing a syringe plunger). The bioadhesive is elected out of the distal opening 36 of the delivery tube 14).
Regarding claim 8, Porter further discloses characterized in that the implant (72) is made of a biocompatible and bioreabsorbable material of synthetic or natural origin (P. [0035] - - materials for the sealing tip may comprise, for example, crystalline/amorphous solid polymers or porous mesh structures (e.g., polyglycolide acid (PGA), polylactic acid (PLA), or poly lactic-co-glycolic acid (PLGA)).
Regarding claim 9, Porter further discloses characterized in that the implant (10) is made of polycaprolactone (PCL), polylactic acid (PLA), or combinations thereof (P. [0035] - - materials for the sealing tip may comprise, for example, crystalline/amorphous 
Regarding claim 10, Porter further discloses characterized in that the implant (72) has the shape of an elongated sheet with rounded ends, provided in its central portion with a hole to affix the guiding thread (70) ( See Fig. 14) (Ps. [0045]- [0046] - - sealing tip 72 may be in the form of a capsule having a generally circular cross-section with rounded surfaces at the distal and proximal ends 74, 76; sealing tip 272 has a construction similar to the sealing tip 72 but with the addition of tip bore 275).
Regarding claim 11, Porter further discloses characterized in that the guiding thread (70) is surgical suture thread provided with a widened end portion (84) (See Fig. 14) (P. [0043] - - filament may be connected to the sealing tip 72 using, for example, a knot 84 (see FIG. 1B); A knot 284 may be formed in the filament 70 to provide the anchoring the distal end 274).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8, 11 and 14- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389).  Perper is cited in the IDS filed 2/26/20.
Regarding claims 1, 3 and 14- 15, Perper discloses a dural sealing system comprising (P. [0007] - - Perper discloses repairing an inadvertent dural puncture when performing a labor epidural):
an implant (30) (Figs. 1- 3B) joined to a guiding thread (10) (Figs. 1- 3B) of diameter D1 (Ps. [0021] - [0022] - - collagen dural patch 30 having a head 5, neck 7 and biodegradeable suture (tail) 10); and
an introductory device comprising a tube (34) (Figs. 2A- 3B) of diameter D5, the tube (34) having an interior hollow section of diameter D4, greater than D1, and being provided with a first free end (41) (Fig. 2B) and a second end (See Fig. 2A) (P. [0022] - -  the collagen patch 30 is placed inside the epidural needle, on the distal end of the catheter 34, in a folded position, and prevents leakage of the cerebrospinal fluid from the intrathecal space).
Perper further disclosing the extension of the free-sliding innermost introductory device (34) relative to an epidural needle (14) (See Fig. 2A, Ps. [0021] - [0022]), Perper does not disclose 
(claim 1) a transfer device; and a stop;
(claim 3) means for blocking;
(claim 14) a second mark or block on the transfer device;
(claim 15) blocking tab.
However, McWha teaches a transfer device (10) coupling a spinal needle (12) to an epidural needle (14) for regulating the extension of the spinal needle (12) relative to the epidural needle (14) in the same field of endeavor 

an introductory device (12) (Figs. 1- 4, 10- 12) comprising a tube of diameter D5, less than D3, the tube having an interior hollow section (13) (Fig. 2) of diameter D4, greater than D1, and being provided with a first free end (12a) (Figs. 2- 3, 11- 12) and a second end attached to a stop (18) (Figs. 3- 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dural sealing system associated with Perper in order to include a transfer device (10) that couples concentric tubes as taught by McWha because it would provide accurate extensions of the innermost tube having a stop relative the epidural needle while providing smooth, steady sliding action, and hence valuable tactile feedback for the controlled delivery of the implant associated with Perper (McWha - - Col. 12, l. 1- 10).  The motivation for the modification would have been to avoid danger to the surrounding tissue caused by one or both of the concentric tubes slipping during the extension of a free-sliding innermost tube (McWha - - Col. 2, l. 37- 61).
Modified Perper does not disclose
(claim 3) means for blocking;
(claim 14) a second mark or block on the transfer device;
claim 15) blocking tab.
However, McWha teaches a transfer device (10) coupling a spinal needle (12) to an epidural needle (14) including a means for blocking (50, 54) providing an unlocked and locked configuration, thereby further regulating the extension of the spinal needle (12) relative to the epidural needle (14) in the same field of endeavor 
(claim 3) characterized in that the transfer device (10) also comprises means for blocking (50, 54) (Figs. 1- 9) the introductory device (12) (Col. 9, l. 17- 40 - - actuating tab 50 is provided to enable the practitioner to regulate the axial position of the outer tube 51 relative to the inner tube 32 and, hence, to vary the extension of the spinal needle 12 relative to the epidural needle 14; finger tab 54 is provided at the second end of the tab 50, permitting one-handed operation by a practitioner to bias the tab between a locked position, wherein the outer tube 51 is fixed in axial relation to the inner tube 32, and an unlocked position, wherein the outer tube 51 is axially slidable relative to the inner tube 32; means for blocking is interpreted under 35 U.S.C. 112(f) above as a blocking tab for securing the introductory device in position or functional equivalents thereof (See applicant’s Specification at p. 6, l. 15- 17 and p. 11, l. 26));
(claim 14) characterized in that the tube of the introductory device (12) is provided with a first mark or a stop (18), the transfer device (10) is provided with a second mark or block (50, 54), and said first and second marks or stops coincide spatially with that position in which the introductory device (12) protrudes from the tip of the epidural needle (14) (See Fig. 2);
(claim 15) characterized in that the means for blocking (50, 54) the introductory device (12) is a blocking tab (Col. 9, l. 17- 40).

Regarding claim 8, Perper in view of McWha disclose the system of claim 1, Perper further disclosing characterized in that the implant (30) is made of a biocompatible and bioreabsorbable material of synthetic or natural origin (P. [0022] - - collagen patch 30).
Regarding claim 11, Perper in view of McWha disclose the system of claim 1, Perper further disclosing characterized in that the guiding thread (10) is surgical suture thread provided with a widened end portion (7) (See Fig. 1) (Ps. [0021]- [0022] - - collagen dural patch 30 having a head 5, neck 7 and biodegradeable suture (tail) 10).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389) as applied to claim 1 above, and in further view of Corn (US Pat. No. 5,836,916).
Regarding claim 2 in light of the rejection under 35 USC 112(b) rejection above, Perper in view of McWha discloses the system of claim 1, but Perper in view of McWha does not disclose that the length of the tube of the introductory device being about equal to the sum of the lengths of the epidural needle and the hollow portion of the transfer device.
However, Corn teaches a transfer device (16) coupling a spinal needle introductory device (14) to an epidural needle (12) having a nozzle (17) in the same field of endeavor 
(claim 2) characterized in that the length of the tube of the introductory device (14) (Figs. 1- 2) is equal to, or between 1 and 2 mm greater than, the sum of the lengths of the epidural needle (12) (Figs. 1- 3) and the portion of hollow longitudinal section of the transfer device (16) (Figs. 1- 5) (Col. 4, l. 4- 22; Col. 5, l. 18- 38 - - suitable epidural needles (12) that are well-known in the art have a length of 8- 16 cm; introductory device (14) have a length of 8- 24 cm and an outer diameter small enough to fit within the lumen of the epidural needle; transfer device (16) has a length 5- 20 mm).
It is noted that since applicant has not positively claimed an epidural needle, any epidural needle can be used to meet the requirements of the claims.  Additionally, Corn teaches that dimensions of the adapter element (16) is a result-effective variable in that the dimensions can vary depending upon the requirements of a given application (Corn - - Col. 5, l. 18- 38).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention was made to select a .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US Pub. No. 2014/0236223 A1) as applied to claim 1 above, and in further view of Widomski et al. (US Pub. No. 2005/0234509 A1).
Regarding claim 12, Porter discloses the system of claim 1, but Porter does not disclose characterized in that the guiding thread is barbed suture thread, with barbs set against the grain.
However, Widomski teaches a barbed suture used in sealing an opening in a tissue wall (Ps. [0002] - [0003] - - patent foramen ovale (PFO) opening in the wall between the right and left atrium is closed or occluded) including a guiding thread (32)
(claim 12) characterized in that the guiding thread (32) (Figs. 2a- 2b) is barbed suture thread, with barbs (34) (Figs. 2a- 2b) set against the grain (P. [0036] - - barbs or triangular teeth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the guiding thread associated with Porter such that it includes barbs set against the grain as taught by Widomski because it would allow the guiding thread to move relatively freely when pulled in one .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389) as applied to claim 1 above, and in further view of Widomski et al. (US Pub. No. 2005/0234509 A1).
Regarding claim 12, Perper in view of McWha discloses the system of claim 1, but Perper in view of McWha does not disclose characterized in that the guiding thread is barbed suture thread, with barbs set against the grain.
However, Widomski teaches a barbed suture used in sealing an opening in a tissue wall (Ps. [0002] - [0003] - - patent foramen ovale (PFO) opening in the wall between the right and left atrium is closed or occluded) including a guiding thread (32)
(claim 12) characterized in that the guiding thread (32) (Figs. 2a- 2b) is barbed suture thread, with barbs (34) (Figs. 2a- 2b) set against the grain (P. [0036] - - barbs or triangular teeth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the guiding thread associated with Perper in view of McWha such that it includes barbs set against the grain as taught by Widomski because it would allow the guiding thread to move relatively freely when pulled in one direction, and resist movement when pulled in the opposite direction (Widomski - - P. [0036]).  The motivation for the modification would have been to .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perper et al. (US Pub. No. 2006/0276840 A1) in view of McWha et al. (US Pat. No. 5,480,389) as applied to claim 1 above, and in further view of Corn (US Pat. No. 5,836,916).
Regarding claim 13, Perper in view of McWha discloses the system of claim 1, Perper in view of McWha further disclosing a luer connection, but Perper in view of McWha does not disclose a threaded connection for attaching to the epidural needle.
However, Corn teaches a transfer device (16) coupling a spinal needle (14) to an epidural needle (12) having a nozzle (17) in the same field of endeavor 
(claim 13) characterized in that the nozzle (17) (Figs.1- 1A, 3) is provided with a threaded connection for attaching to the epidural needle (12) (Figs. 1- 3), preferably a Luer-type threaded connection (Col. 5, l. 56- 65 - - distal end 26 of adapter element 16 is mountable to the proximal hub connector 17 of the epidural needle 12 by a threaded connection).
Corn also teaches that a threaded connection for attaching to an epidural needle is structurally equivalent to a luer connection (Corn - - Col. 5, l. 56- 65).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (threaded connection) for another (luer connection) since the substitution would have yielded predictable results, namely, attaching to the epidural needle to a cooperating or coaxial tube.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janese (US Pat. No. 5,053,046);
Yurkewych et al. (US Pat. No. 5,061,244);
Hannam et al. (US Pat. No. 5,649,959);
Collins (US Pat. No. 5,725,504).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KANKINDI RWEGO/           Examiner, Art Unit 3771